DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 2/14/2022. Claims 1, 9 and 17 have been amended. Claims 2, 6, 10 and 14 have been canceled. No claims have been added. Claims 1, 3-5, 7-9, 11-13 and 15-17 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-9, 11-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition of the phrase “n bit”, as recited in the claims, is unclear because ‘n’ does not have a specific value, likewise it is not defined as an integer, decimal or fractional number which is limited by a constraint or range, nor does it have a recited relation to anything other than to tie the word “bit” (which has multiple meanings, none of which are specifically claimed) to the alphabet. It does not appear to be a defined variable or have any other discernable meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 5, 7-9, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. US 2014/0362793 (hereinafter Chai), in view of Park et al. US 2013/0094384 (hereinafter Park) and Lee et al. US 2014/0098689 (hereinafter Lee).

	Regarding claim 1, Chai teaches a base station (Base station and connected APs of Chai Figure 2) comprising:
	a controller configured to configure a plurality of configuration information, each of the plurality of configuration information includes resource configuration information, a number of antenna ports, and power control information (Chai teaches wherein the Base Station complies sets of configuration information for transmission to the UE ¶29-¶30. It is noted that the configuration set information includes corresponding resource configuration information, a number of antenna ports and power control information as disclosed in ¶32 of Chai); and
	a transmitter configured to transmit to terminal a control signal including the plurality of configuration information (the Base Station then sends the configuration information sets to the UE as control information [Chai, Figure 1, ¶29-¶30]), wherein,
	While the base station of Chai teaches that all of the configuration sets are sent to the UE, it does not explicitly teach wherein there is an information of the configuration to be used for measurement that is sent to the UE.
	Park teaches wherein the transmitter transmits to terminal an indication information, that is n-bit, that indicates configuration information to be used for measurement among the plurality of the configuration information, the indication information is n bit[Park, Figure 3, ¶141-¶145 and also note 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Park, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently inform the UE of which CSI-RS measurements need to be performed and feedback to the BS, but the references do not teach wherein the  configuration information includes an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array as part of configuration information transmitted to the terminal via RRC signaling.
	However, Lee teaches wherein the transmitter transmits to terminal an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information [Lee, Figure 8, ¶70 & ¶133 (measurement and feedback)] wherein the configuration information includes an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array as part of configuration information transmitted to the terminal via RRC signaling [Lee, ¶132-¶133 (The antenna configuration of Nh(horizontal)* Nv(vertical) may be indicated to a WTRU… A WTRU may receive the antenna configuration information from higher layer signaling, such as the RRC layer signaling for example.)]; the index being used for the determination of a size of a codebook [Lee, ¶137 (The indicated antenna configuration may be used to determine the codebook structure at the receiving unit. The codebook may be a Kronecker product based multi-component codebook. The Kronecker product may be used as a composition of codebook components. For example, two codebook 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Park indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Lee, indicating that the BS may also communicate an indication of which antenna configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently determine with the aid of the UE of which settings may be used to provide the highest throughput performance [Lee, ¶134].

	Regarding claim 9, Chai teaches a terminal (User Equipment of Chai Figures 2 and 9) comprising:
	a receiver configured to receive from a base station a control signal including a plurality of configuration information, each of the plurality of configuration information includes resource configuration information, a number of antenna ports, and power control information (Chai teaches wherein the Base Station complies and sends to the UE sets of configuration information for transmission to the UE wherein the sets of configuration information are received by the UE ¶29-¶30. It is noted that the configuration set information includes corresponding resource configuration information, a number of antenna ports and power control information as disclosed in ¶32 of Chai); and
	a controller configured to configure the plurality of configuration information (the UE then receives and configures the configuration information sets to the UE as control information for measuring using the measuring unit 920 [Chai, Figure 1, ¶139]), but it does not explicitly teach wherein, 
	However, Park teaches wherein, the receiver receives from the base station an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information, the indication information is n bit[Park, Figure 3, ¶141-¶145 and also note ¶121-¶130 "When the Base Station sends CSI-RS configuration signaling S301 to the Terminal, the signaling includes n bit (2 or 5 bit) form with corresponding antenna port count and number of configurations].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Park, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently inform the UE of which CSI-RS measurements need to be performed and feedback to the BS, but the references do not teach wherein the  configuration information includes an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array as part of configuration information transmitted to the terminal via RRC signaling.
	However, Lee teaches wherein the receiver receives at the terminal from the base station an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information [Lee, Figure 8, ¶70 & ¶133 (measurement and feedback)] wherein the configuration information includes an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array as part of configuration information transmitted to the terminal via RRC signaling [Lee, ¶132-¶133 (The antenna configuration of Nh(horizontal)* Nv(vertical) may be indicated to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Park indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Lee, indicating that the BS may also communicate an indication of which antenna configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently determine with the aid of the UE of which settings may be used to provide the highest throughput performance [Lee, ¶134].

	Regarding claim 17, Chai teaches a communication system (Figures 2 and 8-9 of Chai) comprising: 
	a base station (Chai's Base station shown in Figure 2) configured to:
	configure a plurality of configuration information, each of the plurality of configuration information includes resource configuration information, a number of antenna ports, and power control information (Chai teaches wherein the Base Station complies sets of configuration information for 
	transmit a control signal including the plurality of configuration information wherein the terminal is configured to receive from the base station the control signal and configure the plurality of configuration information (the Base Station then sends the configuration information sets to the UE as control information [Chai, Figure 1, ¶29-¶30]); but it does not explicitly teach the step to transmit an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information, wherein the terminal configured to: receive from the base station the indication information.
	However, Park teaches the systems to transmit an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information, wherein the terminal configured to: 
	receive from the base station the indication information, the indication information is n bit [Park, Figure 3, ¶141-¶145 and also note ¶121-¶130 "When the Base Station sends CSI-RS configuration signaling S301 to the Terminal, the signaling includes n bit (2 or 5 bit) form with corresponding antenna port count and number of configurations].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Park, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently inform the UE of which CSI-RS measurements need to be performed and feedback to the BS, but the references do not teach wherein the  configuration information includes an index of antenna arrangement mode which defines at least a number of 
	However, Lee teaches wherein the transmitter transmits to terminal an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information [Lee, Figure 8, ¶70 & ¶133 (measurement and feedback)] wherein the configuration information includes an index of antenna arrangement mode which defines at least a number of antenna ports in a first dimension and a number of antenna ports in a second dimension in an antenna array as part of configuration information transmitted to the terminal via RRC signaling [Lee, ¶132-¶133 (The antenna configuration of Nh(horizontal)* Nv(vertical) may be indicated to a WTRU… A WTRU may receive the antenna configuration information from higher layer signaling, such as the RRC layer signaling for example.)]; the index being used for the determination of a size of a codebook [Lee, ¶137 (The indicated antenna configuration may be used to determine the codebook structure at the receiving unit. The codebook may be a Kronecker product based multi-component codebook. The Kronecker product may be used as a composition of codebook components. For example, two codebook components may be defined as a first component codebook and a second component codebook. One component codebook may be a horizontal codebook V.sub.h and/or another component codebook may be a vertical codebook V.sub.v. The horizontal codebook V.sub.h may be a vector or a matrix for the number of antenna elements/ports in the horizontal domain N.sub.h. The vertical codebook V.sub.v may be a vector or a matrix for the number of antenna elements/ports in the vertical domain N.sub.v.)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Park indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Lee, indicating that the BS may also communicate an indication of which antenna configuration for the UE to use. The resulting benefit of 

	Regarding claim 4, Chai, in view of Park and Lee teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes information of the number of sets of configured reference signals (Park, Tables 1-2 and ¶79-¶84 (a number of sets of configured reference signals is disclosed by the CSI-RS configuration indexes)).
	Similar motivation to combine which is applied to the rejection of claim 1 is hereby applied to the rejection of claim 4.

	Regarding claim 5, Chai, in view of Park and Lee teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes sub-frame configuration information [Chai, ¶32 "... CSI-RS configuration is used to define the configuration of a channel state information reference signal, which includes: ... CSI-RS subframe configuration information (including subframe offset information and period information)..."]

	Regarding claim 7, the combination of Chai, in view of Park and Lee teaches the base station according to claim 1, further comprising:
	a receiver configured to receive from the terminal Precoding Matrix Indicator (PMI) according to resulted measurement of channel by the terminal, the channel is determined according to the configuration information that is indicated by the indication information [Park, ¶364-¶365 "In step 703, Terminal performs channel estimation and measures CSI on the new CSI-RS configurations. In step 704, Terminal reports CSI measurement results to the Base Station. CSI measurement results contain rank indicator (RI), channel quality indicator (CQI), and precoding matrix indicator (PMI) of the selected 
	Similar motivation to combine which is applied to the rejection of claim 1 is hereby applied to the rejection of claim 7.

	Regarding claim 8, the combination of Chai, in view of Park and Lee teaches the base station according to claim 1, wherein, the transmitter transmits a Downlink Control information (DCI) including the indication information [Chai, ¶4-¶6 (the network side base station sends measurement control information to the UE to regulate measurement behaviors and measurement reporting criterion which is based on the CSI-RS received by the UE. This measurement control information sent to the UE is delivered over the downlink channel making it downlink control information) as further support Park also teaches this in Figure 3].

	Regarding claim 12, the combination of Chai, in view of Park and Lee teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes information of the number of sets of configured reference signals.
 	(Claim 12 is rejected using the same rationale as applied to claim 4).

	Regarding claim 13, the combination of Chai, in view of Park and Lee teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes sub-frame configuration information .
 	(Claim 13 is rejected using the same rationale as applied to claim 5).


	a transmitter configured to transmit to the base station Precoding Matrix Indicator (PMI) according to resulted measurement of channel, wherein, the controller determines the channel according to the configuration information that is indicated by the indication information.
	(Claim 15 is rejected using the same rationale as applied to claim 7).

	Regarding claim 16, the combination of Chai, in view of Park and Lee teaches the terminal according to claim 9, wherein, the receiver receives a Downlink Control information (DCI) including the indication information.	(Claim 16 is rejected using the same rationale as applied to claim 8).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, in view of Park and Lee as applied to claims 1 and 9 respectively above, and further in view of Gao US 2015/0289155 (hereinafter Gao).

	Regarding claim 3, the combination of Chai, in view of Park and Lee teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes information of whether a reference signal is weighted or not [Gao, ¶91, "The network side device determines the parameter of data transmission for the user equipment according to the intra-group beam-forming weight vector and a pre-coding matrix, wherein the intra-group beam-forming weight vector is corresponding to the CSI-RS resource corresponding to the selected CSI feedback configuration..."].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Park and Lee, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Gao, indicating that the reference 

	Regarding claim 11, the combination of Chai, in view of Park, Lee and Gao teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes information of whether a reference signal is weighted or not.
	(Claim 11 is rejected using the same rationale as applied to claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467